Melvin Mayfield, Judge, dissenting. I do not agree to reduce the appellant’s conviction to a misdemeanor. The appellant was convicted of theft by receiving property having a value of over $200 but less than $2,500. The evidence shows that the property he received, knowing that it was stolen or having good reason to believe it was stolen, was two of eight copper downspouts from the historical “Hotze House” at 1619 Louisiana, Little Rock. The house was built around 1904 and contains 16,000 square feet. It was being renovated and the downspouts were specially manufactured for this house and were purchased for $2,100.00 (making each worth more than $250.00). The majority opinion recognized that the definition of value in Ark. Code Ann. § 5-36-101(1 l)(A)(ii) (Repl. 1993) provides that “if the market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense” may be used. It is argued on appeal that the charge should have been reduced to a misdemeanor because appellant sold the two downspouts for $48.00. The other judges agree that the value should not be fixed “as installed” and that the amount paid for them as manufactured and installed is not the correct value. However, the State says: The company that manufactures the copper down-spouting does so to the specifications required of the home and its installation. The purchase price of those services and materials constitute its market value and bears a reasonable relationship to its present value. The “market value” of any property is inextricably bound to its cost of production. This is just one of the considerations that go into the concept of value. Testimony of an owner as to purchase price is admissible in determining market value when it is not too remote in time and bears a reasonable relationship to present value. Jones v. State, 6 Ark. App. 7, 636 S.W.2d 880 (1992). I agree with the State’s argument. In discussing the historical development of theft by receiving 2 LaFave and Scott, Substantive Criminal Law § 8.10 at 422 (1986) states: The ordinary thief steals in order to sell the stolen property, not to use it. Yet he cannot, by himself, successfully deal with the ultimate consumer. He must operate through a middleman, the professional receiver of stolen property. Without such receivers, theft ceases to be profitable. It is obvious that the receiver must be a principal target of any society anxious to stamp out theft in its various forms. It is fairly clear to me, that it does not help “stamp out theft” to allow one to receive stolen property and suffer the penalty of a misdemeanor because he received property reduced to the value of scrap, but which could only be replaced by property costing many times more than scrap. I dissent.